Appeal from a judgment of the Wyoming County Court (Michael F. Griffith, J.), rendered July 24, 2012. The judgment convicted defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree and welfare fraud in the fifth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, welfare fraud in the fifth degree (Penal Law § 158.05). Defendant’s valid waiver of *1252the right to appeal encompasses his contention that County Court erred in directing him to pay a specified amount of restitution without conducting a hearing “inasmuch as that amount was an explicit part of defendant’s agreed-upon plea bargain” (People v Taylor, 70 AD3d 1121, 1122 [2010], lv denied 14 NY3d 845 [2010]; see People v Thomas, 77 AD3d 1325, 1326 [2010], lv denied 16 NY3d 800 [2011]).
Present — Scudder, PJ., Peradotto, Carni, Lindley and Valentino, JJ.